SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedApril, 2011 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| press release 14 April 2011 BP AND ROSNEFT EXTEND SHARE SWAP DEADLINE BP announced today that it has agreed with Rosneft to extend the deadline for completing the share swap agreement (previously announced on 14 January) to 16 May 2011. The agreement between the two companies followed the 8 April decision of the arbitral tribunal to allow them to discuss extension of the deadline. This means that the share swap agreement will now not terminate on 14 April 2011. The share swap agreement, between BP and Rosneft, together with the related Arctic Opportunity, were originally announced on 14 January 2011. Both the share swap agreement and the Arctic Opportunity remain subject to an interim injunction. BP intends to continue with the arbitration process to obtain a final award on all outstanding issues, including whether or not the interim injunction should continue. BP remains fully committed to TNK-BP as its primary business vehicle in Russia and fully supports its strategy and investment programme, which should ensure its success for decades to come. BP also owns a 1.3% interest in Rosneft and has been exploring offshore Sakhalin for over a decade and engaging in Arctic studies. Notes to editors: · The arbitral tribunal was convened to resolve issues raised by Alfa Petroleum Holdings Limited and OGIPVentures Limited relating to the share swap agreement and Arctic Opportunity arrangements agreed between BP and
